        Case 1:20-cv-00002-JRH-BKE Document 46 Filed 12/08/20 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                  SOUTHERN DISTRICT OF GEORGIA
                                           AUGUSTA DIVISION



                                                           *
JAMES S. FALLER II,
                                                           ★


                                                           ■k
         Plaintiff,
                                                           *                   CV    120-002
                                                           *
                 V
                                                            ■*



NANCY PATRICIA PELOSI, et al..

         Defendants.




                                                 ORDER




         Proceeding          pro         se,    Plaintiff                filed       a     fifty-nine              page

complaint          against        seven members                  of the United             States        Congress,

''The    Deep      State,"         and    "Unknown               Defendants"         alleging           violations

of various criminal and civil                          statutes.               (Compl.,          Doc.    1,    at 3-

5,      52-56. )          After         determining               Plaintiff's            complaint         was       an

impermissible shotgun pleading and outlining its deficiencies in

detail,         the       Court         directed           Plaintiff            to        file     an      amended

complaint          that     complied           with        Federal         Rule      of    Civil         Procedure

8(a) (2)     and        10(b) .         (See   Doc.        44. )         The   Court       warned        Plaintiff

that he had one opportunity to fix his deficient complaint.

         Plaintiff s          amended          complaint            commits         the    same     "sins"          the

Court      outlined         in    its     November           11,     2020      Order.            (Id.    at    2-6. )

The      only        noticeable           change           Plaintiff           made        to     his      amended

complaint          is    that      he     added       an         index    and       line    numbers           to    his
       Case 1:20-cv-00002-JRH-BKE Document 46 Filed 12/08/20 Page 2 of 2


pages.          (See Doc. 45, at 3.)       Moreover, Plaintiff increased the

number of counts from ten to twenty in his amended complaint,

many       of    which    include    multiple    claims    for       relief.       It   is

apparent         Plaintiff     blatantly    disregarded         the    Court's     Order

because he continues to seek relief under criminal statues that

do not create private causes of action, and he did not eliminate

the extraneous information the Court specifically drew attention

to    in    its    Order.      Plaintiff   has    demonstrated         any     additional

opportunity to amend his complaint would be futile.                          Plaintiff's

failure to comply with the Court's Order warrants dismissal.^

See    Hirsch      v.     Ensurety   Ventures,   LLC,     805   F.     App'x    987,    992

(11th      Cir.    2020).      Accordingly,      this   case     is    DISMISSED       WITH

PREJUDICE.          The    Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.


        ORDER      ENTERED     at    Augusta,    Georgia,       this             day     of

December, 2020.




                                         J. RAl(Dmi/HALL,/chief JUDGE
                                         UNITED^ATES DISTRICT COURT
                                                    DISTRICT OF GEORGIA




^ "[A] district court may sua sponte dismiss a case under the authority of
either [Federal Rule of Civil Procedure] 41(b) or the court's inherent power
to manage its docket." Duong Thanh Ho v. Costello, 757 F. App'x 912, 914
(11th Cir. 2018) (citing Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,
1337 (11th Cir. 2005)).
